Citation Nr: 0326685	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  03-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for to diabetes 
mellitus, claimed as secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a head injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran very recently submitted a letter, dated in 
September 2003, requesting a video-conference hearing before 
a Veterans Law Judge (VLJ) of the Board.

The requested video-conference hearing has not been held.  
Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for 
such a hearing, a remand is required.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700 (2002).

Accordingly, the claims hereby are REMANDED to the RO for the 
following:

The RO must schedule the veteran for a 
video-conference hearing before a VLJ of 
the Board at the soonest available 
opportunity.  Notify him and his 
representative of the date, time, and 
location of the video-conference hearing.  
Unless the veteran indicates, preferably 
in a signed statement, that such a 
hearing is no longer desired, the hearing 
should be held and the claims file 
thereafter returned to the Board in 
accordance with current appellant 
procedures.



The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thes claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




